Exhibit 10.2

CONVERTIBLE NOTE AMENDMENT AGREEMENT

THIS CONVERTIBLE NOTE AMENDMENT AGREEMENT (this “Agreement”) is made and entered
into as of July     , 2009 by and between VERENIUM CORPORATION, a Delaware
corporation (the “Company”), and the noteholder listed on the signature page
hereto (the “Noteholder”).

RECITALS

WHEREAS, the Noteholder is a holder of certain of the Company’s 8% Senior
Convertible Notes due 2012 (all such 8% Senior Convertible Notes due 2012,
whether held by the Noteholder or otherwise and whether outstanding as of the
date hereof or previously converted, collectively, the “Original Notes”) and
warrants (all such warrants, whether held by the Noteholder or otherwise,
collectively, the “Warrants”) that were originally issued pursuant to that
certain Securities Purchase Agreement, dated as of February 22, 2008, by and
among the Company and the purchasers named therein (the “Securities Purchase
Agreement”);

WHEREAS, the Noteholder is the beneficial owner of the principal amount of
Original Notes set forth under its name on its signature page hereto (the
“Noteholder Original Notes”);

WHEREAS, pursuant to Section 16 of the Original Notes, all the Original Notes
may be amended or amended and restated with the written consent of the holders
of Original Notes representing at least sixty-six and sixty-seven one hundredths
percent (66.67%) of the aggregate principal amount of Original Notes outstanding
(the “Required Holders”);

WHEREAS, the Company and the Noteholder desire to enter into this Agreement in
order to amend and restate all of the Original Notes outstanding as of the date
hereof (the “Amendment”), with each Original Note, as so amended and restated,
to be in substantially in the form attached hereto as EXHIBIT A (the “Amended
Notes”);

WHEREAS, the Amended Notes shall be convertible into shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”) (as converted,
collectively, the “Conversion Shares”), interest on the Amended Notes shall be
payable at the sole option of the Company in shares of Common Stock (the
“Interest Shares”) and the Noteholder’s Warrants (the “Noteholder Warrants”) may
be exercised to acquire shares of Common Stock (as exercised, collectively, the
“Warrant Shares”);

WHEREAS, the Company and the Noteholder are agreeing, among other things, to
lower the conversion price of the Amended Notes to $1.74 from $2.13, the
conversion price of the Original Notes as of the date hereof as previously
adjusted pursuant to Section 8 of the Original Notes; and

WHEREAS, concurrently herewith the Company has agreed to attempt to enter into
agreements identical to this Agreement (the “Other Agreements”) (other than with
respect to the noteholder’s name, proportional changes in the numbers reflecting
the different principal amount



--------------------------------------------------------------------------------

of the noteholder’s Original Notes subject thereto and possibly the date of the
Other Agreements) with each other holder of Original Notes (the “Other
Noteholders”).

AGREEMENT

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
set forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholder
hereby agree as follows:

1. Amendment. Subject to the terms and conditions of this Agreement (including,
without limitation, the satisfaction (or waiver) of the conditions set forth in
Sections 6.1 and 6.2 below), the Company and the Noteholder hereby agree that,
subject to the prior receipt by the Company of consents from the Required
Holders approving the Amendment, the Amendment will be effective automatically
and without any further action at 8:00 a.m., New York time, on the first to
occur of (a) July 6, 2009, and (b) the first business day following the
Company’s receipt of fully executed copies of this Agreement from each and every
holder of Original Notes outstanding as of the date hereof (such date and time
being the “Amendment Time”).

1.1 Upon execution of this Agreement, the Noteholder shall irrevocably consent
to the Amendment, which upon receipt by the Company of consents from the
Required Holders approving of the Amendment prior to the Amendment Time (the
“Approval”), will automatically and without any further action result in all the
outstanding Original Notes being amended and restated as of the Amendment Time,
with each of the Original Notes, as so amended and restated, to be substantially
in the form attached hereto as EXHIBIT A.

1.2 As of the Amendment Time and subject to the Approval, all the Original Notes
outstanding as of the Amendment Time shall be amended, restated, replaced and
superseded in their entirety by the Amended Notes, and all Original Notes shall
be deemed cancelled in their entirety, to cease to exist and to be of no further
force and effect.

1.3 In addition to a properly completed and signed signature page to this
Agreement delivered by the Noteholder to the Company in accordance with
Section 8.10, any holder of Original Notes who wishes to consent to the
Amendment must also mail or otherwise deliver to the Company the certificate(s)
representing its Original Notes prior to the Amendment Time. The certificate(s)
representing its Original Notes should be delivered to the contact set forth on
the Company’s signature page to this Agreement. The method of delivery of the
Original Note certificate(s) is at the election and risk of the holder. Instead
of delivery by mail, holders should use an overnight or hand delivery service,
properly insured. In all cases, sufficient time should be allowed to assure
delivery to and receipt by the Company of the Original Note certificate(s)
before the Amendment Time. In the event the Approval is not obtained prior to
July 6, 2009 or this Agreement is otherwise terminated pursuant to Section 6,
any delivered Original Note certificate(s) will be returned to the applicable
holder at the Company’s expense as promptly as practicable after July 6, 2009.

1.4 Upon the Approval, the Company shall promptly deliver or cause to be
delivered to each holder of then-outstanding Original Notes (including the
Noteholder) the

 

2



--------------------------------------------------------------------------------

Amended Note of such holder in a principal amount equal to that of the principal
amount of such holder’s Original Notes, which in no event shall be later than
two Business Days after the Amendment Time. The Noteholder’s Amended Note shall
be referred to herein as the “Noteholder Amended Note”.

1.5 For the sake of clarity, from and after the Amendment Time, each of the
following defined terms in the Transaction Documents (as defined in the
Securities Purchase Agreement) includes the following:

(a) the defined term “Notes” will include the Amended Notes as defined in the
recitals to this Agreement; and

(b) the defined term “Conversion Shares” will include the Conversion Shares as
defined in the recitals to this Agreement.

2. Representations and Warranties of the Company. The Company represents and
warrants to the Noteholder, as of the date of this Agreement and as of the
Amendment Time, that:

2.1 Organization and Qualification. The Company is duly organized, validly
existing and in good standing under the laws of Delaware.

2.2 Validity; Enforcement. The execution and delivery of this Agreement and the
Noteholder Amended Note by the Company and the performance of its obligations
hereunder and thereunder, have been duly authorized by all necessary corporate
action, and no other corporate proceedings on the Company’s part are necessary
for the execution and delivery of this Agreement and such Noteholder Amended
Note, and the performance of the Company’s obligations provided for herein and
therein. Assuming the execution and delivery of this Agreement by the Company
and the Noteholder and the Noteholder Amended Note by the Company, such
documents will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, and subject to the Approval with respect to the Noteholder Amended
Note.

2.3 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement and the Noteholder Amended Note
by the Company, and the performance of the Company’s obligations hereunder and
thereunder, will not (i) conflict with or violate the Company’s amended and
restated certificate of incorporation or its amended and restated bylaws, each
as amended, (ii) conflict with or violate any Legal Requirement applicable to
the Company, or by which any of its properties is bound or affected, or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument to which the Company is a party or by which the Company or any
of its material properties is

 

3



--------------------------------------------------------------------------------

bound or affected, except where, in the case of clauses (ii) and (iii), any of
the foregoing would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) The execution and delivery of this Agreement and the Noteholder Amended Note
by the Company, and the performance of their obligations hereunder and
thereunder, will not require any prior consent, approval or authorization, or
prior filing with or notification to, any Governmental Authority, except for
filings with the Securities and Exchange Commission (the “SEC”), filings
required under state securities or blue sky laws, and filings with the NASDAQ
Global Market or any other market or exchange on which the Company’s Common
Stock is or becomes listed for trading (the “Principal Market”), and except
where the failure to obtain such consents, approvals or authorizations, or to
make such notifications or filings, would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

2.4 Material Disclosure. There has been no change in the business or financial
condition of the Company and its subsidiaries, taken as a whole, since
December 31, 2008, which would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, except as has been
disclosed or contained or reflected in any press release issued prior to the
date of this Agreement or in any report, schedule, form, statement or other
document (together with all exhibits, financial statements, schedules and any
amendments thereto) that has been or will be filed by the Company with the SEC
prior to the date of this Agreement (for the sake of clarity, in no event shall
any information relating to this Agreement, the Amended Notes or the
transactions contemplated hereby or thereby be construed as information needing
to be disclosed for purposes of this Section 2.4).

2.5 No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D of the Securities Act (“Regulation D”)) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the Noteholder Amended Note,
the related Interest Shares or the related Conversion Shares (collectively, the
“Amended Note Securities”) in a manner that would require registration of the
Amended Note Securities under the Securities Act or the approval of the
Company’s shareholders under any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated.

2.6 No General Solicitation. Neither the Company nor any of its affiliates or
any other Person acting on its or their behalf (other than any holder of the
Original Notes or their respective affiliates or any other Person acting on
their behalf, as to which no representation is made) has solicited offers for,
or offered, the Amended Note Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act.

 

4



--------------------------------------------------------------------------------

2.7 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Noteholder contained herein and its compliance with its
agreements set forth herein, it is not necessary, in connection with the
Amendment, to register the Amended Note Securities under the Securities Act.

2.8 Public Documents. The Company has filed all reports, registration
statements, proxy statements, and other materials, together with any amendments
required to be made with respect thereto, that were required to be filed with
the SEC under the Securities Act or the Exchange Act from and after December 31,
2008 (all such reports and statements are collectively referred to herein as the
“Commission Filings”). As of their respective filing dates, the Commission
Filings, including the financial statements contained therein, complied in all
material respects with all of the statutes and published rules and regulations
enforced or promulgated by the regulatory authority with which the Commission
Filings were filed, including, without limitation, that the Commission Filings
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

2.9 Common Stock. All of the outstanding shares of the Company’s Common Stock
have been duly authorized and validly issued, and are fully paid and
non-assessable.

2.10 Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Noteholder Amended Note and
the number of Interest Shares issuable pursuant to the terms of the Noteholder
Amended Note will increase in certain circumstances. The Company further
acknowledges that its obligation to issue Conversion Shares upon conversion of
the Noteholder Amended Note in accordance with the terms of the Noteholder
Amended Note is unconditional and absolute regardless of the dilutive effect
that such issuance may have on the ownership interests of other stockholders of
the Company.

2.11 Holding Period. For the purposes of Rule 144 under the Securities Act
(“Rule 144”), the Company acknowledges that the holding period of the Noteholder
Original Notes may be tacked onto the holding period of the Noteholder Amended
Note (including the related Conversion Shares) and the Company agrees not to
take any position contrary to this Section 2.11 unless required to do so by the
SEC or Principal Market. Upon the request of the Noteholder, unless prohibited
by the SEC or Principal Market, the Company agrees to take all reasonable
actions necessary for the issuance of such Amended Note Securities without
restriction or restrictive legend, including, without limitation, providing to
its transfer agent the necessary certification or, only in the event that such
Company certification is not sufficient for its transfer agent, obtaining from
its legal counsel any necessary legal documentation.

2.12 Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

3. Representations and Warranties of the Noteholder.

The Noteholder represents and warrants to the Company, as of the date of this
Agreement and as of the Amendment Time, as follows:

 

5



--------------------------------------------------------------------------------

3.1 Organization’s Authority. The Noteholder is an entity duly organized and
validly existing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into this Agreement and to consummate the
transactions contemplated hereunder (including consenting to the Amendment).

3.2 Ownership of Noteholder Original Notes. The Noteholder owns as of the date
hereof and will own immediately prior to the Amendment Time, the Noteholder
Original Notes in the aggregate principal amount set forth under its name on its
signature page hereto. Except for the Noteholder’s obligations under this
Agreement, the Noteholder has sole power of disposition with respect to all the
Noteholder Original Notes, with no restrictions on its rights of disposition
pertaining thereto and no Person or entity other than the Noteholder has any
right to direct or approve the disposition of any of the Noteholder Original
Notes.

3.3 No Sale or Distribution. The Noteholder is consenting to the Amendment and
is acquiring the Amended Note Securities for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the Securities
Act; provided, however, that by making the representations herein, the
Noteholder does not agree to hold any of the Amended Note Securities for any
minimum or other specific term and reserves the right to dispose of the Amended
Note Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. The Noteholder does not
presently have any agreement or understanding, directly or indirectly, with any
Person to distribute any of the Amended Note Securities.

3.4 Accredited Investor Status. The Noteholder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.

3.5 Decision to Amend and Restate. The Noteholder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. The Noteholder
understands that its investment in the Amended Note Securities via the Amendment
involves a high degree of risk and could result in a complete loss of such
investment. The Noteholder has sought such accounting, legal and tax advice from
Persons other than the Company as it has considered necessary or appropriate to
make an informed decision with respect to the Amendment and its acquisition of
the Amended Note Securities.

3.6 No Governmental Review. The Noteholder understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Amended Note Securities or the
Amendment, or the fairness or suitability of the Amended Note Securities or the
Amendment.

3.7 Transfer or Resale. Other than to the extent that the resale of certain of
the Amended Note Securities has been registered pursuant to the Company’s
Registration Statement on Form S-3 (Registration No. 333-150136), the Noteholder
understands that the Amended Note Securities have not been registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, transferred or assigned in the absence of (a) an effective registration

 

6



--------------------------------------------------------------------------------

statement for the Amended Note Securities under the Securities Act or (b) an
applicable exemption from registration. The Noteholder understands that the
Amended Note Securities may be offered for sale, sold, transferred or assigned
only (i) to a Qualified Institutional Buyer (as defined in Rule 144A under the
Securities Act (“Rule 144A”)) in a transaction meeting the requirements of Rule
144A, (ii) pursuant to an exemption from registration provided under Rule 144,
(iii) upon delivery to the Company of an opinion of counsel reasonably
acceptable to the Company that registration is not required or (iv) pursuant to
an effective registration statement under the Securities Act. The Noteholder
will, and each subsequent holder of the Amended Note Securities is required to,
notify any offeree, purchaser, transferee or assignee of the Amended Note
Securities of the restrictions referred to above to the extent applicable at the
time of disposition.

3.8 Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Noteholder and shall constitute the
legal, valid and binding obligations of the Noteholder enforceable against the
Noteholder in accordance with its respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

3.9 No Conflicts. The execution, delivery and performance by the Noteholder of
this Agreement, and the consummation by the Noteholder of the transactions
contemplated hereby, will not (a) result in a violation of the organizational
documents of the Noteholder, (b) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Noteholder
is a party, or (c) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Noteholder, except in the case of clauses (b) and (c) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
Noteholder or its ability to perform its obligations hereunder.

3.10 Certain Trading Activities. Since the time that the Noteholder was first
contacted by the Company or any other Person regarding a restructuring involving
the Original Notes (whether by amendment or exchange or other transaction),
neither the Noteholder nor any affiliate (as defined by Rule 405 promulgated
pursuant to the Securities Act) of the Noteholder which (a) had knowledge of the
transactions contemplated hereby or any earlier proposed restructuring of the
Original Notes, (b) has or shares discretion relating to the Noteholder’s
investments or trading or information concerning the Noteholder’s investments
and (c) is subject to the Noteholder’s review or input concerning such
affiliate’s investments or trading (collectively, “Trading Affiliates”), has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with the Noteholder or Trading Affiliate, effected or agreed
to effect any transactions in the securities of the Company in violation of
federal or state securities or other laws.

 

7



--------------------------------------------------------------------------------

4. Covenants and Agreements.

4.1 Reasonable Best Efforts. Each party shall use its reasonable best efforts
timely to satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.

4.2 Reporting Status. Until the date on which the Noteholder shall have sold all
the Conversion Shares, the Interest Shares and Warrant Shares and none of the
Noteholder Amended Notes or Noteholder Warrants is outstanding (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act (except to
the extent that the Company has complied with its obligations under the
Noteholder Amended Note and the Noteholder Warrants in connection with a
reorganization of the Company or a merger or consolidation of the Company with
another entity) even if the Exchange Act or the rules and regulations thereunder
would no longer require or would otherwise permit such termination, and the
Company shall use its reasonable best efforts to maintain its eligibility to
register the Conversion Shares, the Interest Shares and Warrant Shares for
resale by the Noteholder on Form S-3.

4.3 Financial Information. As long as any Noteholder Amended Notes or Noteholder
Warrants are outstanding, the Company agrees to send the following to the
Noteholder during the Reporting Period: (a) unless the following are filed with
the SEC through EDGAR and are available to the public through the EDGAR system,
within one (1) Business Day after the filing thereof with the SEC, a copy of its
Annual Reports and Quarterly Reports on Form 10-K, 10-Q or any analogous report
under the Exchange Act, any interim reports or any consolidated balance sheets,
income statements, shareholders’ equity statements and/or cash flow statements
for any period other than annual, any Current Reports on Form 8-K and any
registration statements (other than on Form S-8) or amendments filed pursuant to
the Securities Act, (b) within four (4) Business Days of the release thereof,
facsimile or e-mailed copies of all press releases issued by the Company or any
of its Subsidiaries, unless the same are filed with the SEC through EDGAR and
available to the public through EDGAR within such time, and (c) copies of any
notices and other information made available or given to the shareholders of the
Company generally, within four (4) Business Days of the making available or
giving thereof to the shareholders, unless such notices and other information is
filed with the SEC through EDGAR and available to the public through EDGAR
within such time.

4.4 Corporate Existence. So long as the Noteholder beneficially owns any Amended
Notes, the Company shall not be party to any Fundamental Transaction (as defined
in the Amended Notes) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Amended Notes.

4.5 Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance the number of
shares so required under the Noteholder Amended Note and Noteholder Warrants.

 

8



--------------------------------------------------------------------------------

4.6 Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

4.7 Limitations on Transfer. During the period commencing at the execution of
this Agreement and ending at the earlier of (a) the termination of this
Agreement or (b) the Amendment Time, the Noteholder shall not sell, assign or
transfer any interest in, or convert all or any portion of, the Noteholder
Original Notes or otherwise take any action which would inhibit or impair the
Noteholder’s ability to consummate the Amendment with respect to the Noteholder
Original Notes at the Amendment Time in compliance with the terms of this
Agreement.

4.8 Confidentiality. The Noteholder shall keep any terms of or information
regarding the Amendment, this Agreement, the Amended Note Securities and the
transactions contemplated herein and therein that are not already publicly
available confidential until the earlier to occur of (i) the 8-K Filing Time (as
defined below) and (ii) the termination of this Agreement. On or before 8:30
a.m., New York City time, on the first Business Day following the date of this
Agreement (the “8-K Filing Time”), the Company shall file a Current Report on
Form 8-K describing certain terms of the transactions contemplated by this
Agreement and the Amended Notes in the form required by the Exchange Act and
attaching the form of this Agreement and the Amended Notes as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing with the SEC, the Noteholder shall not be in possession of any
material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall not, and
shall cause each of its Subsidiaries and its and each of their respective
officers, directors, employees and agents, not to, provide the Noteholder with
any material, nonpublic information regarding the Company or any of its
Subsidiaries from and after the filing of the 8-K Filing with the SEC without
the express prior written consent of the Noteholder. Without the prior written
consent of the Noteholder, neither the Company nor any of its Subsidiaries or
affiliates shall disclose the name of the Noteholder in any filing,
announcement, release or otherwise, unless such disclosure is required by law,
regulations or the Principal Market, and except to the extent that such names
appear in this Agreement.

4.9 No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the Amendment or the Amended Note Securities in a manner that would require
registration of the Amended Note Securities under the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of the Principal Market.

4.10 No General Solicitation. None of the Company or any of its affiliates or
any other Person acting on its or their behalf (other than any holder of the
Original Notes or their respective affiliates or any other Person acting on
their behalf, as to which no covenant by the

 

9



--------------------------------------------------------------------------------

Company shall apply) will solicit offers for, or offer or sell, the Amended Note
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

4.11 Cancellation; No Distribution of Original Notes. Upon consummation of the
Amendment at the Amendment Time, the Original Notes will be cancelled and will
cease to be outstanding. Following the consummation of the Amendment at the
Amendment Time, the Company shall not attempt to resell or reissue the Original
Notes and the Noteholder shall not attempt to resell, transfer or otherwise
dispose of any Original Notes.

4.12 Listing. The Company shall use its reasonable best efforts to maintain the
Common Stock’s authorization for quotation on the Principal Market. The Company
has not received any notice from the Principal Market regarding the delisting of
the Common Stock from the Principal Market that has not been cured as of the
date of this Agreement. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (other than in connection
with a change of control, reorganization or similar transaction to the extent
that the Company has complied with its obligations under the Amended Notes and
the Warrants in connection therewith). The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 4.12.

4.13 Pledge of Amended Note Securities. The Company acknowledges and agrees that
the Amended Note Securities may be pledged by the Noteholder in connection with
a bona fide margin agreement or other loan or financing arrangement that is
secured by such securities. The pledge of Amended Note Securities shall not be
deemed to be a transfer, sale or assignment of such securities hereunder, and
the Noteholder effecting such a pledge shall not be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any Transaction Document (as defined in the
Securities Purchase Agreement); provided that the Noteholder and its pledgee
shall be required to comply with the provisions of Section 2(g) of the
Securities Purchase Agreement in order to effect a sale, transfer or assignment
of Amended Note Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Amended Note Securities may
reasonably request in connection with a pledge of the Amended Note Securities to
such pledgee by the Noteholder.

5. Covenant Regarding Certain Original Note Events. The Noteholder hereby
covenants and agrees that neither it nor any affiliate or agent acting on its
behalf, directly or indirectly, shall assert or cause to be asserted any demand
or claim (whether at law or in equity), or commence, institute or cause to be
commenced or instituted any proceeding of any kind (in a court of law, in a
court of equity, before a regulatory authority, before an arbitrator or
mediator, or otherwise) against the Company related to or stemming from or in
connection with any conversion of any Original Notes prior the date hereof by
any holder, the issuance of, or any failure to issue, any Conversion Shares
prior to the date hereof, or any payment by the Company made in shares prior to
the date hereof of any amount or any amounts due under any of the Original Notes
(including, without limitation, with respect to the timeliness of delivery of
any such Conversion Shares or other shares, or amount or amounts of shares so
delivered), in each

 

10



--------------------------------------------------------------------------------

instance solely with respect to conversions, issuances, any purported failures
to issue and payments that took place between February 1, 2009 and the date of
this Agreement (collectively, the “Original Note Events”). Notwithstanding the
terms and conditions of the Original Notes or the Amended Notes, the Noteholder
and the Company hereby agree that none of the Original Note Events shall
constitute an Event of Default under the Original Notes or the Amended Notes.
The Noteholder acknowledges and agrees that a breach by it of its obligations
hereunder will cause irreparable harm to the Company and that the remedy at law
for any such breach may be inadequate and that, in addition to all other
available remedies, specific performance shall be an appropriate and available
remedy. The Noteholder also agrees that, in the event of any such breach or
threatened breach, the Company shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

6. Conditions to Closing.

6.1 Conditions to the Obligations of the Noteholder. The obligations of the
Noteholder to consummate the Amendment are subject to the fulfillment on or
before the Amendment Time of the following:

(a) Accuracy of Representations. The representations and warranties made by the
Company in this Agreement shall have been accurate in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date of this Agreement and shall be accurate in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Amendment Time as if made at the Amendment Time.

(b) Performance. The covenants and obligations that the Company is required to
comply with or to perform pursuant to this Agreement at or prior to the
Amendment Time shall have been complied with and performed in all material
respects.

(c) Execution and Delivery of this Agreement. This Agreement shall have been
executed by the Company and delivered to the Noteholder.

(d) Approval. The Approval of the Amendment by the Required Holders.

6.2 Conditions to the Obligations of the Company. The obligations of the Company
to consummate the Amendment are subject to the fulfillment on or before the
Amendment Time of the following:

(a) Accuracy of Representations. The representations and warranties made by the
Noteholder in this Agreement shall have been accurate in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date of this Agreement and shall be accurate in all material
respects (except for those representations and warranties that

 

11



--------------------------------------------------------------------------------

are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the Amendment Time as if made at the Amendment
Time.

(b) Performance. The other covenants and obligations that the Noteholder is
required to comply with or to perform pursuant to this Agreement at or prior to
the Amendment Time shall have been complied with and performed in all material
respects.

(c) Execution and Delivery of this Agreement. This Agreement shall have been
executed and delivered by the Noteholder and delivered to the Company.

(d) Approval. The Approval of the Amendment by the Required Holders.

(e) Delivery of Noteholder Original Notes. Certificate(s) representing the
Noteholder Original Notes shall have been delivered to the Company.

7. Termination.

7.1 Mutual. This Agreement may be terminated by mutual written consent of both
the Company and the Noteholder.

7.2 Failure to Obtain the Approval. If the Approval of the Amendment by the
Required Holders is not obtained by the Company as July 6, 2009, then the
Noteholder or the Company may terminate this Agreement by delivery of written
notice of termination to the other party hereto.

7.3 Effect of Termination. If this Agreement is terminated as provided in this
Section 7, then this Agreement will forthwith become null and void and there
will be no liability on the part of either party hereto to the other party
hereto or any other Person or entity in respect thereof; provided, however,
that: (a) the obligations of the parties described in Section 8.3 will survive
any such termination; and (b) no such termination will relieve any party from
liability for breach of its obligations under this Agreement, and in such event
the other party shall have all rights and remedies available at law or equity,
including the right of specific performance against such party.

8. Miscellaneous.

8.1 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York without regard to provisions or
principles thereof relating to conflicts of law or choice of law.

8.2 Further Assurances; Additional Documents. The parties shall take any actions
and execute any other documents that may be necessary or desirable to the
implementation and consummation of this Agreement and the Amendment upon the
reasonable request of the other party.

 

12



--------------------------------------------------------------------------------

8.3 Fees and Expenses. Each party shall be responsible for its own fees and
expenses incurred in connection with this Agreement, the Amendment and any other
work associated with a restructuring involving the Original Notes (whether by
amendment or exchange or other transaction), except that the Company will pay,
promptly following the Amendment Time and in no event later than three Business
Days after the Amendment Time, the reasonable, documented legal fees and
expenses of one counsel to the holders of the Original Notes and Amended Notes
in an amount not to exceed $70,000 in the aggregate, which counsel shall be
Schulte Roth and Zabel LLP.

8.4 Severability. If any term or provision of this Agreement or the Amended Note
Securities is determined by a court of competent jurisdiction to be invalid,
illegal or unenforceable by any rule of law or public policy, the term or
provision that would otherwise be invalid, illegal or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity, illegality or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Note. Unless explicitly reflected in such court determination, no such
determination with respect to a particular Amended Note Security or related
convertible note amendment agreement will impact the terms or provisions any
other Amended Note Security or convertible note amendment agreement. The parties
hereto will endeavor in good faith negotiations to replace the invalid, illegal
or unenforceable provision(s) with a valid provision(s), the effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision(s).

8.5 Entire Agreement. This Agreement and the Amended Note Securities represent
the entire agreement and understandings between the parties hereto concerning
the Amendment and the other matters described therein and supersedes and
replaces any and all prior agreements and understandings.

8.6 No Oral Modification. This Agreement may only be amended in writing signed
by both the Company and by the Noteholder.

8.7 Submission to Jurisdiction. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court sitting in the
City of New York, Borough of Manhattan in the event any dispute arises out of
this Agreement or the Amended Note Securities or any of the transactions
contemplated hereby or thereby, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement, the Amended Note Securities or any of the transactions contemplated
hereby or thereby in any court other than a federal or state court sitting in
the City of New York, Borough of Manhattan. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law.

8.8 EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING

 

13



--------------------------------------------------------------------------------

ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

8.9 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

8.10 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original and all of which together shall
constitute one instrument. Copies of executed counterparts of either this
Agreement or any Amended Note may transmitted by telecopy, telefax or other
electronic transmission service and shall be considered original executed
counterparts.

8.11 No Third Party Beneficiaries. Except with respect to the Indemnitees (as
defined in Section 8.15) to the extent provided in Section 8.15, this Agreement
is intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person.

8.12 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This Agreement shall not be assigned by the Noteholder except in connection with
a sale, assignment or transfer of all or part of the Noteholder Amended Note. In
addition and except as set forth in this Section 8.12, any assignment of this
Agreement shall be made in accordance with the applicable assignment provisions
set forth in the Securities Purchase Agreement and the Noteholder Amended Note.

8.13 Notices. Except as otherwise provided for herein, any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Agreement must be in writing and will be deemed to have been
delivered: (a) upon receipt, when delivered personally; (b) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (c) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

If to the Company:

Verenium Corporation

55 Cambridge Parkway

Cambridge, Massachusetts 02142

Telephone: (617) 674-5300

Facsimile: (617) 674-5353

Attention: Gerald M. Haines II

with a copy (for informational purposes only) to:

Cooley Godward Kronish LLP

 

14



--------------------------------------------------------------------------------

4401 Eastgate Mall

San Diego, California 92121

Telephone: (858) 550-6000

Facsimile: (858) 550-6420

Attention: Matthew T. Browne, Esq.

If to the Noteholder, to its address and facsimile number set forth on its
signature page attached hereto,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(iii) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

8.14 Remedies. Subject to the limitations set forth in this Agreement, including
without limitation Section 5, the Company and the Noteholder shall have all
rights and remedies set forth in this Agreement and all rights and remedies
which they have been granted at any time under any other agreement or contract
(including the Transaction Documents (as defined in the Securities Purchase
Agreement)) and all of the rights which they have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law.

8.15 Indemnification. In consideration of the Noteholder’s execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations under this Agreement and the Amended Notes, the Company shall
defend, protect, indemnify and hold harmless the Noteholder and all of its
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees

 

15



--------------------------------------------------------------------------------

and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
(b) any breach of any covenant, agreement or obligation of the Company contained
in this Agreement, or (c) any cause of action, suit or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of this
Agreement or the Amended Notes, or (ii) the status of the Noteholder as a holder
of Original Notes or Amended Notes or an investor in the Company pursuant to the
transactions contemplated hereby. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 8.15 shall be the same as those set forth in
Section 6 of the Registration Rights Agreement (as defined in the Securities
Purchase Agreement).

8.16 July 1, 2009 Interest Payment. In the event this Agreement is executed by
the Noteholder on or prior to July 1, 2009, effective immediately upon such
execution, the Noteholder shall be deemed to have received a timely Interest
Election Notice (as defined in the Original Notes) from the Company with respect
to the July 1, 2009 Interest Date (as defined in the Original Notes) for its
Noteholder Original Notes, with the Company electing to deliver Interest Shares
to the Noteholder in payment of all Interest (as defined in the Original Notes)
payable on the Noteholder Original Notes on such July 1, 2009 Interest Date. The
Company hereby represents and warrants to the Noteholder that, with respect to
the Equity Conditions Measuring Period (as defined in the Amended Notes) whose
applicable date of determination is July 1, 2009, no Equity Conditions Failure
(as defined in the Amended Notes) has occurred during such period. Delivery by
the Company of such Interest Shares shall be deemed a certification by the
Company to the Noteholder that there is no Equity Conditions Failure (as defined
in the Amended Notes) at the time of such delivery.

8.17 Independent Nature of Noteholder’s Obligations and Rights. The obligations
of the Noteholder under this Agreement or any Transaction Document (as defined
in the Securities Purchase Agreement) are several and not joint with the
obligations of any Other Noteholder, and the Noteholder shall not be responsible
in any way for the performance of the obligations of any Other Noteholder under
this Agreement or any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by the Noteholder pursuant hereto or
in any Transaction Documents, shall be deemed to constitute the Noteholder and
Other Noteholders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Noteholder and Other
Noteholders are in any way acting in concert or as a group, and the Company will
not assert any such claim with respect to the obligations or the transactions
contemplated by this Agreement or the Transaction Documents and the Company
acknowledges that the Noteholder and Other Noteholders are not acting in concert
or as a group with respect to such obligations or the transactions contemplated
by this Agreement or the Transaction Documents. The Company acknowledges and the
Noteholder confirms that the Noteholder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Noteholder shall be entitled to independently protect
and enforce its rights, including, without

 

16



--------------------------------------------------------------------------------

limitation, the rights arising out of this Agreement or out of any Transaction
Documents, and it shall not be necessary for any Other Noteholder to be joined
as an additional party in any proceeding for such purpose. Notwithstanding
anything to the contrary set forth herein, nothing in this Section 8.17 shall in
any manner be deemed to waive, revoke or amend any consent of the Noteholder
described in Section 1 hereof.

9. Certain Definitions.

9.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Governmental Authority” means the United States of America, any state,
commonwealth, territory or possession of the United States of America, any
foreign state and any political subdivision or quasi governmental authority of
any of the same, including any court, tribunal, department, commission, board,
bureau, agency, county, municipality, province, parish or other instrumentality
of any of the foregoing.

“Legal Requirement” means applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any judgment or order and all
judicial decisions applying common law or interpreting any other Legal
Requirement, in each case, as amended.

“Material Adverse Effect” means any material adverse effect, individually or
taken as a whole, on the business, properties, assets, operations, results of
operations, condition (financial or otherwise) or prospects of the Company and
its subsidiaries taken as a whole, or on the transactions contemplated hereby or
in the Transaction Documents (as defined in the Securities Purchase Agreement)
or by the agreements and instruments to be entered into in connection herewith,
or on the authority or ability of the Company to perform its obligations under
this Agreement or the Transaction Documents (as defined in the Securities
Purchase Agreement).

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means any corporation or other entity in which the Company,
directly or indirectly, owns or controls at least a majority of the outstanding
shares of stock, or other ownership interests, having, by the terms thereof, the
voting power to elect a majority of the board of directors (or Persons
performing similar functions) of such corporation or entity.

[signature pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this CONVERTIBLE NOTE AMENDMENT
AGREEMENT as of the date first written above.

COMPANY:

 

VERENIUM CORPORATION

By:

 

 

Name:

 

Title:

 

Original Notes Should Be Delivered To:

Verenium Corporation

Attn: Gerald M. Haines II

55 Cambridge Parkway Cambridge, Massachusetts 02142

[SIGNATURE PAGE TO CONVERTIBLE NOTE AMENDMENT AGREEMENT]



--------------------------------------------------------------------------------

NOTEHOLDER:

[NAME OF NOTEHOLDER]

 

By:

 

 

Name:

 

Title:

 

Principal Amount of Verenium 8% Senior Convertible Notes due 2012 Owned by the
Noteholder: $                        

Contact Information:

                                       
                                         
                                             

                                       
                                         
                                             

                                       
                                         
                                             

                                       
                                         
                                             

[SIGNATURE PAGE TO CONVERTIBLE NOTE AMENDMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED NOTE